     Case 5:18-cv-00086-DCB-MTP Document 102 Filed 07/07/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT

              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                             WESTERN DIVISION

CHARLES SMITH                                                    PLAINTIFF

V.                                 CIVIL ACTION NO. 5:18-CV-86-DCB-MTP

JUSTIN GREEN, ET AL.                                           DEFENDANTS


               ORDER ADOPTING REPORT AND RECOMMENDATION


      This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 98], to which no

objections have been filed. Having carefully reviewed the same,

the Court finds the Report and Recommendation to be well taken and

hereby adopts it as the findings and conclusion of this Court.


      Accordingly,


      IT IS HEREBY ORDERED that the Court Adopts Magistrate Judge

Michael T. Parker’s Report and Recommendation [ECF No. 98] as the

findings and conclusion of this Court. IT IS FURTHER ORDERED that

the Defendants Unknown Jones and Unknown Windlaw are dismissed

without prejudice.


      SO ORDERED this the 7th day of July, 2020




                                     1
Case 5:18-cv-00086-DCB-MTP Document 102 Filed 07/07/20 Page 2 of 2




                                      _/S/ David Bramlette________
                                      UNITED STATES DISTRICT JUDGE




                                2
